Name: Regulation (EEC) No 2836/72 of the Council of 19 December 1972 concluding an Agreement between the European Economic Community and the Republic of Austria and adopting provisions for their implementation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 3 31 . 12. 72 Official Journal of the European Communities No L 300/ 1 REGULATION (EEC) No 2836/72 OF THE COUNCIL of 19 December 1972 concluding an Agreement between the European Economic Community and the Republic of Austria and adopting provisions for their implementation to the Final Act are hereby concluded, adopted and confirmed on behalf of the Community. The texts of the Agreement and of the Final Act are annexed to this Regulation . Article 2 THE COUNCIL OF "HE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Commun ty , and in particular Article 113 thereof. Having regard to the proposal from the Commission, Whereas the Agreement between the European Eco ­ nomic Community and the Republic of Austria signed in Brussels on 22 July 1972 should be concluded and the Declarations aniexed to the Final Act, likewise signed in Brussels on 22 July 1972, should be adopted ; Whereas , since the xÃ  greement establishes a Joint Committee, representatives of the Community on this Committee should be appointed , Pursuant to Article 36 of the Agreement, the Presi ­ dent of the Council of the European Communities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community . Article 3 Within the Joint Committee provided for in Ar ­ ticle 29 of the Agreement, the Community shall be represented by the Commission, assisted by the representatives of the Member States .HAS ADOPTED THIS REGULATION : Article 1 Article 4 The Agreement be :ween the European Economic Community and the Republic of Austria , the Annexes and Protocols thereto, and the Declarations annexed This Regulation shall enter into force on 20 December 1972 . This Regulation is binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1972 . For the Council The President T. WESTERTERP